Case 2:16-cv-00053-LEW Document 168 Filed 02/15/21 Page 1 of 10                                     PageID #: 1556




                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF MAINE

 LAWRENCE OUELLETTE,

                   Plaintiff

 v.                                                              Case No.: 2:16-cv-00053-LEW

 NORMAN GAUDETTE, CITY OF
 BIDDEFORD and ROGER BEAUPRE,

                   Defendants

        DEFENDANT NORMAN GAUDETTE’S MOTION FOR SEPARATE TRIALS

          Defendant Norman Gaudette hereby moves under Fed. R. Civ. P. 42(b) for separate trials

 on the sexual assault claim against Gaudette individually (Count 5) and the municipal liability

 claims against the City of Biddeford and Chief Roger Beaupre (Count 2, 3, and 4).1 As explained

 below, much of the evidence that Ouellette plans to offer to prove municipal liability will be

 inadmissible against Gaudette. If admitted, that evidence will effectively deprive Gaudette of fair

 trial. Separate trials are therefore necessary to avoid unfair prejudice.

          Rule 42(b) provides that, “[f]or convenience, to avoid prejudice, or to expedite and

 economize, the court may order a separate trial of one or more separate issues, claims,

 crossclaims, counterclaims, or third-party claims.” Fed. R. Civ. P. 42(b). Bifurcating a civil

 rights trial into an initial phase on the individual officer’s liability and a second phase on


      1
        Count 1, which alleged a § 1983 claim against Norman Gaudette, was voluntarily dismissed. Decision and
 Order on Plaintiff’s Motion to Amend Complaint and Order for Further Briefing (Dkt. 18) at 15.) Because the
 distinction between the official-capacity claim and individual capacity claim against Chief Beaupre are immaterial
 to this motion, Counts 2 through 4 are simply referred to as the municipal liability claims, even though Count 2 is an
 individual capacity claim against Chief Beaupre.
      Also, this motion discusses what Gaudette expects that Ouellette will offer for evidence and for evidentiary
 theories and arguments at trial on the municipal liability claims. This discussion should not be viewed as an
 agreement by Gaudette that Ouellette’s claims against the municipal defendants are well founded or that the
 evidence on which Ouellette relies is in fact admissible.

                                                           1
Case 2:16-cv-00053-LEW Document 168 Filed 02/15/21 Page 2 of 10                          PageID #: 1557




 municipal liability is “a classic exercise of the trial court’s management discretion[.]” Lund v.

 Henderson, 807 F.3d 6, 12 (1st Cir. 2015). Courts regularly do so to ensure that the individual

 officer is not unfairly prejudiced by evidence that is admissible on the municipal liability claim

 but inadmissible on the individual liability claim, and also to promote judicial economy by

 potentially avoiding the need for a lengthy trial on municipal liability if the plaintiff fails to

 establish a constitutional violation. See, e.g., Lachance v. Town of Charlton, 368 F. Supp. 3d

 231, 244 (D. Mass. 2019) (deferring consideration of a municipal defendant’s summary

 judgment motion until after the trial on the claims against the individual officer); Bradford v.

 City of Chi., 2019 U.S. Dist. LEXIS 178832, at *9 (N.D. Ill. Oct. 16, 2019) (bifurcating where

 the trial on the Monell claim will include evidence of similar misconduct dating years before the

 incident); Hutchins v. McKay, 285 F. Supp. 3d 420, 431 (D. Mass. 2018) (bifurcating where prior

 bad act evidence would unfairly prejudice the individual officer); Adams v. City of Bos., 2008

 U.S. Dist. LEXIS 68345, at *3 (D. Mass. Sep. 9, 2008) (ordering separate trials after observing

 that “[b]ifurcation is the usual course in civil rights actions like this one, although a plaintiff is,

 of course, free to proceed against a municipality directly without naming the individual officers

 as defendants”). The Court should do so here.

         Ouellette’s claim against Gaudette centers on an alleged occurrence between him and

 Gaudette in a camper in Naples, Maine in 1987. Ouellette cannot remember what happened but

 believes that Gaudette sexually assaulted him. To establish municipal liability, and to avoid the

 municipal defendants’ statute of limitations defense, Ouellette plans to offer evidence

 purportedly showing:




                                                     2
Case 2:16-cv-00053-LEW Document 168 Filed 02/15/21 Page 3 of 10                  PageID #: 1558




       (1)   That the municipal defendants received a report that Gaudette abused Michael

             Frenette in mid-1980s and that Chief Beaupre buried the report to ensure that

             Gaudette would not be investigated (Plaintiff’s Statement of Material Facts

             (PSMF) ¶¶ 17- 24);

       (2)   That the municipal defendants received reports that Gaudette abused Robert

             Kalex in the early 1980s and that the municipal defendants again acted to ensure

             that Gaudette would not be investigated (PSMF ¶¶ 25-32);

       (3)   That the municipal defendants had reason to know that another Biddeford Police

             Department officer, Stephen Dodd, was molesting teenagers while serving as a

             police officer yet failed to investigate those allegations (PSMF ¶¶ 33-51);

       (4)   That the Biddeford Police Department destroyed records about sexual abuse

             allegations against Dodd and Gaudette (PSMF ¶¶ 52-68);

       (5)   That the Biddeford Police Department failed to follow its own procedures for

             handling the reports of sexual abuse against Gaudette and Dodd (PSMF ¶¶ 69-

             75); and

       (6)   That Ouellette only learned of the alleged cover-up in 2015 when he saw

             statements in social media and in newspaper articles about sexual abuse by

             Biddeford Police Department officers, statements by other alleged victims of

             Dodd and Gaudette, and a written statement by Robert Devou (a previous

             detective at the Biddeford Police Department) detailing the alleged prior reports

             concerning Gaudette (PSMF ¶¶ 1-9).




                                              3
Case 2:16-cv-00053-LEW Document 168 Filed 02/15/21 Page 4 of 10                       PageID #: 1559




        This evidence is inadmissible against Gaudette and, if admitted, will be so flagrantly

 prejudicial to deprive Gaudette of a fair trial. Fed. R. Evid. 402, 403, 404(b), and 802. The jury

 will inevitably view the prior reports about Gaudette as evidence of bad character and

 predisposition, which is improper under both Rule 403 and Rule 404(b). The prohibition on

 predisposition evidence dates as far back as the English cases of the seventeenth century. United

 States v. Castillo, 140 F.3d 874, 881 (10th Cir. 1998); see also Young v. State, 106 So. 3d 775,

 786 (Miss. 2012) (Dickinson, J., dissenting) (“This evidentiary tactic – sometimes called

 ‘propensity’ or ‘he did it before, he probably did it this time’ evidence – has been forbidden since

 at least 1692, just forty-two years after the Mayflower sailed.” (citing Harrison's Trial, 12 How.

 St. Tr. 834 (Old Bailey 1692))). And for good reason: predisposition evidence tends to “weigh

 too much with the jury and to so overpersuade them as to prejudge” the litigant and deny him or

 her a fair trial. Michelson v. United States, 335 U.S. 469, 476 (1948). Alerting the jury that others

 have accused Gaudette of sexual abuse will place “inevitable pressure on lay jurors to believe

 that ‘if he did it before he probably did so this time.’” Gordon v. United States, 383 F.2d 936,

 940 (D.C. Cir. 1967), cert. denied, 390 U.S. 1029 (1968).

        Likewise, evidence about Stephen Dodd’s alleged abuse and the municipal defendants’

 alleged cover-up are all irrelevant to whether Gaudette abused Ouellette in 1987. Fed. R. Evid.

 401, 402. Even worse, Ouellette will presumably offer evidence of the social-media-firestorm

 occurring in 2015 to establish that his § 1983 claims against the municipal defendants are not

 time-barred. Ouellette v. Beaupre, 977 F.3d 127, 145 (1st Cir. 2020) (“a reasonable jury could

 find that Ouellette had no duty to diligently investigate his claims against appellees prior to 2015,

 when the social media posts and press coverage first publicized Chief Beaupre and the City of


                                                  4
Case 2:16-cv-00053-LEW Document 168 Filed 02/15/21 Page 5 of 10                                   PageID #: 1560




 Biddeford's alleged deliberate indifference to the sexual abuse of minors by BPD officers, thus

 alerting Ouellette that their actions or inaction may have also been a cause of his injury”).

 Admitting this evidence will unfairly prejudice Gaudette by confusing the issues, exposing

 Gaudette to the risk of guilt by association, and contaminating the jury with unreliable and

 inflammatory statements made in social media posts and in newspaper articles.2 Fed. R. Evid.

 402, 403; Bradford, 2019 U.S. Dist. LEXIS 178832, at *9 (ordering separate trials where there

 the admission of misconduct by other officers created a “‘real danger’ that such evidence would

 ‘contaminate the mind of the finder of fact,’ and result in ‘liability by association alone.’”

 (quoting Ojeda-Beltran, 2008 U.S. Dist. LEXIS 54116 (N.D. Ill. July 16, 2008)). More simply,

 the jury may conclude that birds of a feather flock together and that, with so many accusations

 made against Biddeford Police Department officers and the department itself, Gaudette probably

 committed the abuse alleged.

         A mere limiting instruction cannot fix this damage. A limiting instruction is not a cure-all

 to prejudice; if it were, there would never be a need to bifurcate a trial. United States v. Ford,

 839 F.3d 94, 110 (1st Cir. 2016) (“it is not clear the district court's limiting instructions were

 sufficient to curb its prejudicial effect”); Huizar v. City of Anaheim (Estate of Diaz), 840 F.3d

 592, 603 (9th Cir. 2016) (“if a limiting instruction was considered sufficient to cure all prejudice,

 there would be no need ever to bifurcate to avoid prejudice”); United States v. Blakeney, 942

 F.2d 1001, 1031 (6th Cir. 1991) (“curative instructions do not cure all prejudicial problems”);

 United States v. Conley, 942 F.2d 1125, 1130 (7th Cir. 1991) (“[j]urors are not robots . . . and


     2
       Of note, Gaudette is suing the Mainely Media, LLC and two of its reporters for printing articles featuring
 Gaudette’s alleged sexual abuse of minors. Gaudette v. Mainely Media, et al., CV-2015-0123 (York Cty. Super.
 Ct.). On August 14, 2019, the Superior Court (O’Neil, J.) denied the defendants’ motion for summary judgment in
 part and concluded that Gaudette had provided sufficient evidence of actual malice to present the case to a jury.

                                                          5
Case 2:16-cv-00053-LEW Document 168 Filed 02/15/21 Page 6 of 10                        PageID #: 1561




 can rarely consider evidence strictly for a single purpose to the exclusion of other, often more

 obvious purposes.”); United States v. Garcia-Rosa, 876 F.2d 209, 222 (1st Cir. 1989) (“the

 prejudice in this case was so severe and unfair that it cannot be remedied merely through a

 limiting instruction. In fact, if limiting instructions could remedy all such errors, the government

 would easily be able to circumvent Rules 404(b) and 403”); United States v. Dean, 722 F.2d 92,

 95 (5th Cir. 1983) (“We do not suggest that instructions can cure all illness”); United States v.

 James, 2007 U.S. Dist. LEXIS 39585, at *6 (E.D.N.Y. May 31, 2007) (“a limiting instructions is

 not a cure-all to undue prejudice”); State v. Works, 537 A.2d 221, 223 (Me. 1988) (vacating a

 conviction where evidence of a subsequent similar act was presented to the jury, even though the

 jury was told to disregard the evidence). A limiting instruction would be especially inadequate

 here. A full trial on the municipal liability claims will last at least two weeks, with most of the

 evidence focused on the municipal defendants’ handling (or alleged mishandling) of sexual

 assault accusations levied against Gaudette and Dodd. A limiting instruction would, in effect,

 require the jurors to ignore most their multi-week trial experience when considering the

 individual claim against Gaudette, and to set aside their own notions about whether the

 Biddeford Police Department had a policy or custom of deliberate indifference to sexual assault

 allegations against police officers. And all of this is against the backdrop of the highly emotional

 and sensitive topic of sexual assault. Thus, a mere limiting instruction cannot cure the damage

 that will be caused by a consolidated trial.

        Ouellette may argue that he intends to offer evidence of prior bad acts by Gaudette for

 alternative purposes. But this says nothing about the prejudicial effect of the evidence of the

 alleged misconduct by Stephen Dodd, the alleged cover-up by municipal defendants, or of the


                                                   6
Case 2:16-cv-00053-LEW Document 168 Filed 02/15/21 Page 7 of 10                                      PageID #: 1562




 social media campaign in 2015. As to prior bad acts evidence against Gaudette, there promises to

 be “substantial battles about the admissibility of much of this evidence” as the trial approaches.

 Kitchen v. Burge, 2012 U.S. Dist. LEXIS 158088, at *22 (N.D. Ill. Nov. 2, 2012). As Kitchen

 explained, “[q]uestions about the admissibility of this evidence also diminish the force of

 Plaintiff’s assertion that much of the evidence relevant to prove the Monell claim will be

 admitted in any event as Rule 404(b) evidence against the individual defendants; the

 identification of other acts evidence pursuant to Rule 404(b), of course, has not yet been

 presented to, much less resolved by, the Court, and assumptions that all such evidence that the

 plaintiff will seek to admit will be introduced at trial are, as yet, unfounded.” Id. The same can be

 said here.

           If Ouellette offers prior bad act evidence for allegedly non-character purposes, there will

 be good reason to exclude it.3 The alternative purposes for admitting Rule 404(b) evidence

 cannot be “chanted as pretext” to thwart the rule’s goal of avoiding propensity evidence. Young,

 106 So. 3d at 787 (Dickinson, J., dissenting). See also State v. DeMass, 2000 ME 4, ¶ 12, 743

 A.2d 233 (holding that prior bad act evidence should have been excluded in a gross sexual

 assault trial where “the absence or presence of mistake was not at issue . . . nor was the absence

 or presence of opportunity. DeMass simply asserts that the alleged acts of abuse never took

 place”); State v. Goodrich, 432 A.2d 413, 417 (Me. 1981) (vacating a rape conviction where the

 State introduced evidence alluding to involvement with someone other than the alleged victim

 because the defendant had not placed identity or intent at issue). Plus, even if Ouellette could

 avoid Rule 404(b), the evidence would still be subject to Rule 403’s balancing test. It is therefore


    3
        Gaudette intends to file a separate motion in limine addressing other-act evidence with more specificity.

                                                            7
Case 2:16-cv-00053-LEW Document 168 Filed 02/15/21 Page 8 of 10                      PageID #: 1563




 premature to assume that the Court will be admitting any prior bad act evidence against

 Gaudette.

        Another problem with holding a consolidated trial is that Ouellette will be offering

 unsworn out-of-court statements from the 1980s and from 2015 against the municipal

 defendants. Some of those hearsay statements may be admissible against the municipal

 defendants to prove knowledge and a failure to investigate, or to establish the discovery rule, but

 they are still inadmissible on the separate issue of whether Gaudette assaulted Ouellette in 1987.

 Fed. R. Evid. 801, 802. Even if the Court allows Ouellette to admit some limited amount of

 other-act evidence against Gaudette, Ouellette will still need to present live witnesses who come

 to court and testify about their experiences; hearsay statements from the 1980s and from social

 media will not suffice.

        The difference between the in-court and out-of-court statements will be substantial. For

 example, Ouellette’s summary judgment filings assert that Chief Beaupre received reports in the

 1980s that Robert Kalex and Michael Frenette each claimed to have been abused by Gaudette.

 Ouellette may also offer statements in social media and newspaper articles in 2015 to support his

 discovery-rule argument. In a trial on municipal liability, those out-of-court statements are

 possibly admissible without the need to call Kalex or Frenette as witnesses. In a trial on

 individual liability, however, Kalex’s live-testimony (if allowed) will presumably be that his

 memory is “shot to shit,” that he has no memory of being molested by Norman Gaudette, and

 that his statements from the 1980s are unreliable because of his use of drugs and alcohol during

 that timeframe. (Kalex Dep. 108:12-111:9, 117:17-25, 219:18-221:7.) Similarly, Ouellette

 cannot call Frenette as a witness because Frenette now deceased. Holding a consolidated trial


                                                  8
Case 2:16-cv-00053-LEW Document 168 Filed 02/15/21 Page 9 of 10                       PageID #: 1564




 will, in effect, offer Ouellette a back-door through which to offer inadmissible hearsay against

 Gaudette.

        Whereas Gaudette will be substantially prejudiced by a consolidated trial, Ouellette will

 not be prejudiced by separate trials. A separate trial on individual liability will be comparatively

 simple. Indeed, it was argued in the companion case that “Gaudette’s defense boils down to a

 simple point. He didn’t sexually abuse Frechette when he was employed as a City of Biddeford

 Police Officer” and that the individual liability claim is so simple that Gaudette’s defense “could

 be handled by any competent attorney.” (Pl.’s M. to Disq. in 2:17-cv-172 at 9.) Although

 Ouellette may complain that separate trials will expose him to the burden of two trials, that is the

 case whenever separate trials become necessary to avoid unfair prejudice. Plus, the need for

 separate trials was foreseeable considering the circumstances discussed above. If the burden of

 separate trails was too great to tolerate, Ouellette was “of course, free to proceed against a

 municipality directly without naming the individual officer[] as [a] defendant[].” Adams, 2008

 U.S. Dist. LEXIS 68345, at *3.

        Finally, ordering separate trials may enhance judicial economy. A trial on municipal

 liability will last for weeks and involve many witnesses spanning from Maine to Florida.

 Individual liability can probably be tried within a week and the trial will be limited to those

 claims and defenses alleged in the pleadings as to Count 5. If the jury rules for Gaudette, the

 municipal liability claims will fail, and the case will be over. Hutchins, 285 F. Supp. 3d at 431

 (“[w]here a plaintiff does not prevail in his suit against the named officers, the Monell claim falls

 away”). Thus, ordering a separate trial on Count 5 has the real possibility of eliminating the need

 for a multi-week trial, enhancing judicial economy.


                                                   9
Case 2:16-cv-00053-LEW Document 168 Filed 02/15/21 Page 10 of 10                      PageID #: 1565




         WHEREFORE, Defendant Norman Gaudette respectfully requests that the Court order a

  separate trial on Count 5, and order such other relief as the Court deems just.



  Dated: February 15, 2021                       /s/ Gene R. Libby
                                                 Gene R. Libby, Esq., Bar No. 427

                                                 /s/ Tyler J. Smith
                                                 Tyler J. Smith, Esq., Bar No. 4526
                                                 Attorneys for Defendant, Norman Gaudette

  LIBBY O’BRIEN KINGSLEY & CHAMPION, LLC
  62 Portland Road, Suite 17
  Kennebunk, Maine 04043
  (207) 985-1815
  glibby@lokllc.com
  tsmith@lokllc.com


                                   CERTIFICATE OF SERVICE

         I hereby certify that on February 15, 2021, I electronically filed this document with the

  Clerk of the Court using the CM/ECF system which caused a copy of this document be served

  electronically to all parties and counsel of record.




  Dated: February 15, 2021                       /s/ Tyler J. Smith, Esq.
                                                 Gene R. Libby, Esq. (Bar No. 427)
                                                 Tyler J. Smith, Esq. (Bar No. 4526)
                                                 Attorneys for Defendant, Norman Gaudette
                                                 Libby O’Brien Kingsley & Champion, LLC
                                                 62 Portland Road, Suite 17
                                                 Kennebunk, ME 04043
                                                 glibby@lokllc.com
                                                 tsmith@lokllc.com
                                                 (207) 985-1815




                                                    10
